DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 8 is objected to because of the following informality:  in line 3 the word 
– so – should be inserted between “substrate” and ‘as”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 2 requires “wherein the substrate is a body formed from the metal alloy.[italicizing by the Examiner”  It is not clear what necessary structural or compositional difference there is between a “substrate” and a “body”.

b) claim 14 requires “wherein the substrate is a body formed from the metal alloy.[italicizing by the Examiner”  It is not clear what necessary structural or compositional difference there is between a “substrate” and a “body”.

c) in claim 18, line 4, it is not clear what is meant by “a measuring medium exposed…”  Does this phrase mean – a measuring medium to which the sensor element may be exposed. -- ?






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rainer Trampert, “Email-Keramik-pH-Sensor im Stahlverbund,” Technisches Messen 77 (2010) 3  pp. 173-178 (based on a Google English language machine translation, hereafter “Trampert”) as evidenced by “About steel” on the WorldSteel Association website (hereafter “WorldSteel”) and an excerpt from the “transition metal” entry in the on-line Encyclopedia Britannica (hereafter “Britannica”), and in view of Bodaghi et al., “The influence of cobalt on the microstructure and adherence characteristics of enamel on steel sheet,” Processing and Application of Ceramics 5[4] (2011) 215-222 (hereafter “Bodaghi”), Hashimoto et al. WO 2010073875 A1 (based on an EPO computer-generated English language translation, hereafter “Hashimoto”), Günter Taubner WO 2017/137346 A1 (based on an EPO machine-generated English language translation, hereafter “Taubner”), and Peter Kurzweil, “Review – “metal Oxides and Ion-Exchanging Surfaces as pH Sensors in Liquids: State-of-the-Art and Outlook,” Sensors 2009, 9, 4955-4985 (hereafter “Kurzweil”).

 	Addressing claim 1, Trampert discloses a sensor element for a potentiometric sensor (see the title and Figure 11), the sensor element comprising: a substrate formed from a metal alloy (note “Enamelled steel” in the Summary, which is on page 173, “steel body” in the beginning of 2 pH sensor in steel composite, which is also on page 173, and “The high mechanical stability is achieved by the steel body…”, which is on page 176); an ion-selective enamel layer disposed on the substrate (“To develop an ion-sensitive enamel . . . .” on page 173, “. . . .the ionic conductor (pH enamel) . . . .” on page 173, “ph-Email-Kernzone” in Figure 2, and “The pH enamel . . . .”on page 175 ); and an electrically conductive transition zone disposed between the substrate and the enamel layer (note “. . . .a chemically resistant enamel . . . .” on page 173, and “Chemie-Email” and “Metail-Kontakzone Übergang von Ionen zu Electronenleitung  (which means, according to Google translator, Metal contact zone Transition for ion to electron conduction)).
	Trampert, though, does not specifically disclose that “the metal alloy comprises at least one transition metal”.  However, as indicated above, the metal alloy in Trampert is steel.  As evidenced by WorldSteel steel, “Steel is an alloy of iron and carbon . . . .”  As further evidenced by Britannica, iron is a transition metal.  
	Trampert does not disclose that “the transition zone comprising the transition metal in a plurality of different oxidation states”.  Bodaghi studied the influence of cobalt on the microstructure and adherence characteristics of enamel on steel sheet.  See the title and Abstract.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include as taught by Bodaghi cobalt in the enamel of the transition zone of the sensor of Tramperpert, which is to be adhered to steel, because Bodaghi found, “The result of press test indicated that the adhesion strength was greatly improved by Co inclusion.”  See the Bodaghi Abstract.  Bodaghi also found, “It is obvious that diffusion of iron in enamel containing cobalt is more pronounced than in cobalt-free enamel.”  See Bodaghi Figures 6 and 8, and the third full paragraph in the second column on page 221.   Thus, a consequence of including cobalt in the electrically conductive transition zone of Trampert (“Chemie-Email”), besides the benefit of greatly enhanced adhesion to the substrate, is that the at least transition metal (iron) in the metal alloy will also be in the transition zone.  As for the transition metal being in the transition zone in a plurality of different oxidation states, this may be inferred from Bodaghi Figure 3(B), noting therein “Fe++” and “Fe+++”.
Trampert does not disclose that “the enamel layer includes a proportion of at least one oxide of the transition metal.”  Hashimoto discloses responsive Glass Membrane Used for Ion-selective Electrode, such as for measuring protons (H+).  This membrane contains oxide glass containing transition metals having oxidation number in specified range, for example, Fe2+ oxide and Fe3+ oxide.  See the title, the first two paragraphs of Detailed Description of the Preferred Embodiments, which is on page 2, and the fourth full paragraph on page 4 (“also, when both Me and Me’ are Fe, . . . .”).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the enamel layer in the sensor of Trampert as modified by Bodaghi include a proportion of at least one oxide of the transition metal as taught by Hashimoto because Hashimoto states,

    PNG
    media_image1.png
    517
    738
    media_image1.png
    Greyscale

	    
		See Hashimoto page 1.  
	Although in Hashmoto it is an ion-selective glass layer rather than an enamel layer that includes a proportion of at least one oxide of a transition metal, there is a reasonable expectation of success for a similar modification to the enamel layer of the sensor of  Trampert as modified by Bodaghi because as shown by Tauber paragraph [0005] (noting therein especially “Here, a pH-sensitive enamel-that is to say a glass powder . . . .” and “Both the enameling method and the thick-film technique use glasses . . . .) and  Kurzweil (2.4 Enamel Electrode, second paragraph, which is on page 4961) the enamel in pH enamel electrodes were typically made of glass.


Addressing claim 2, for the additional limitation of this claim note again “steel body” in the in the beginning of Trampert 2 pH sensor in steel composite, which is on page 173.

Addressing claim 4, for the additional limitation of this claim note again “steel body” in the in the beginning of Trampert 2 pH sensor in steel composite, which is on page 173.  Also note ‘ “stainless steel” ‘ in Trampert 5 versions of the enamel pH sensors, which is on page 177.

Addressing claim 5, for the additional limitation of this claim see again the rejection of underlying claim 1 above, in particular the portion of this rejection that discusses how Hashimoto can be used to modify the sensor or Trampert.

Addressing claim 6, as a first matter the Examiner will note again that one of ordinary in the electrochemical sensor art would recognize that the sensor of Trampert is a potentiometric sensor since Trampert  Figure 1 relates measured sensor potential to pH (hydrogen ion concentration).  As for the claim 6 limitation ”at least one sensor element according to claim 1”, see the rejection of underlying claim 1 above. As for the claim 6 limitation “a reference electrode”, see 4 Reference electrode on pages 176-177 of Trampert.  As for the claim 6 limitation “a sensor circuit electrically conductively connected to the at least one sensor element and the reference electrode, wherein the sensor circuit is configured to detect a potential difference between the sensor element and the reference electrode…”, such a sensor circuit may be inferred from at least Figure 1 of Trampert because it clearly would have been necessary in order to generate the measurement data from which the linear relationship between the potential difference between the sensor element and the reference electrode on the one hand and pH on the other hand, which is shown in the figure, could be established 




Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-13, 15-17, 19, and 20 are allowed, but note minor objection to claim 8 above, under Claim Objections.

Claims 14 and 18 would be allowable if rewritten to overcome the rejection under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 3 the combination of limitations requires “wherein the substrate comprises at least one layer of the metal alloy disposed on a metallic or ceramic base body, wherein the at least one layer consists essentially of the metal alloy.”
	In contrast, in the potentiometric sensor of Trampert as evidenced by  WorldSteel and an excerpt from Britannica, and in view of Bodaghi, Hashimoto,  Taubner, and Kurzweil the substrate does not comprise a metal layer as claimed, but is apparently a three-dimensional uniform body, such as a rod or ring, on which the transition zone is directly formed.  See Trampert Figures 2, 6, 8, and 9.   


b) in independent claim 7 the combination of limitations requires “wherein the enamel layer is applied to the substrate such that an electrically conductive transition zone forms between the substrate and the enamel layer during application of the enamel layer and includes the transition metal in different oxidation states. [italicizing by the Examiner]”  
	In contrast, when manufacturing the sensor of Trampert as evidenced by  WorldSteel and an excerpt from Britannica, and in view of Bodaghi, Hashimoto,  Taubner, and Kurzweil, as discussed in the rejection of claim 1 above, most likely2 the transition zone, which is adapted from Bodaghi, would be first applied as a separate layer on the substrate with the enamel layer applied subsequently over this transition zone.  

c) claims 8-20 depend directly or indirectly from allowable independent claim 7. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             October 19, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 One of ordinary in the electrochemical sensor art would recognize that the sensor of Trampert is a potentiometric sensor since Trampert  Figure 1 relates measured sensor potential to pH (hydrogen ion concentration).
        2 Trampert provides no information on how the transition zone and the enamel layer shown in Tramper Figure 3 are formed.